

LOAN CONVERSION AGREEMENT
 
THIS LOAN CONVERSION AGREEMENT (this "Agreement") is made and entered into as of
the 15 day of April, 2008 (the "Effective Date") by and between RMK Emerging
Markets, LLC, a Delaware limited liability company ("RMK"), Shanghai Hai Lu Kun
Lun Hi-Tech Engineering Co., Ltd., a company incorporated in the People's
Republic of China ("HAIE"), and China Energy Recovery, Inc., a Nevada
corporation ("CER").
 
RECITALS
 
WHEREAS, on December 18, 2007, RMK and HAIE entered into a Loan and Transaction
Expenses Agreement (the “Loan Agreement”) pursuant to which RMK agreed to loan
HAIE $600,000;
 
WHEREAS, notwithstanding the Loan Agreement, RMK loaned to HAIE and HAIE
borrowed from RMK $725,000 (the “Loan”);
 
WHEREAS, pursuant to the Loan Agreement, HAIE is required to repay the Loan at
1.75x the principal amount thereof (or $1,268,750) upon the earlier to occur of
HAIE’s sale, next financing or going public event of at least $5 million as long
as such sale, financing or going public event involves a party that is not a
100% domestic company in China;
 
WHEREAS, the parent company of HAIE, Poise Profit International, Ltd., a British
Virgin Islands corporation (“Poise”), and the shareholders of Poise have entered
into a Share Exchange Agreement (the “Share Exchange Agreement”) with CER
pursuant to which CER will acquire all of the issued and outstanding shares of
Poise’s common stock in exchange for the issuance of 41,514,179 shares of CER’s
common stock to the shareholders of Poise;
 
WHEREAS, upon the closing of the Share Exchange Agreement, Poise will become a
wholly-owned subsidiary of CER and HAIE will become an indirect wholly-owned
subsidiary of CER;
 
WHEREAS, a condition to the closing of the Share Exchange Agreement is that CER
must complete an equity financing (the “Financing”) by issuing Series A
preferred stock at a price of $1.08 per share and warrants to purchase CER’s
common stock at an exercise price of $1.29 per share;
 
WHEREAS, pursuant to the terms of the Loan Agreement, the full amount of the
Loan, including all outstanding principal and interest thereunder in the
aggregate amount of $1,268,750, will become due and payable to RMK upon the
closing of the Financing; and


WHEREAS, upon the closing of the Financing, HAIE, CER and RMK have agreed to
convert the Loan into the securities to be issued by CER in the Financing as
repayment in full of the Loan.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 

--------------------------------------------------------------------------------


 

 
1.
The Recitals set forth above are hereby incorporated by reference into this
Agreement and made a part hereof.

 

 
2.
At the closing of the Financing, (i) CER shall issue to RMK 1,174,769 shares of
Series A Convertible Preferred Stock of CER and warrants to purchase 587,384
shares of CER common stock at $1.29 per share (collectively, the “Securities”)
in full satisfaction of the repayment and conversion of the Loan, (ii) RMK will
execute and deliver to CER the subscription agreements required to be delivered
to CER by the other investors in the Financing in order to subscribe for the
Securities, and (iii) the Loan Agreement shall be deemed paid in full and
cancelled. The parties acknowledge and agree that the issuance of the Securities
to RMK as repayment and conversion of the Loan pursuant to the terms of this
Agreement shall be credited towards satisfying the minimum amount of the
Financing required under the Share Exchange Agreement.

 

 
3.
This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of California without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of California or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California.

 

 
4.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

 
5.
In the event that any signature is delivered by facsimile transmission, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.

 

 
6.
If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provision(s) shall be excluded from this Agreement and the
balance of the Agreement shall be interpreted as if such provision(s) were so
excluded and shall be enforceable in accordance with its terms.

 

 
7.
This Agreement constitutes the entire agreement and understanding of the parties
with respect to the subject matter hereof and supersedes any and all prior
negotiations, correspondence, agreements, understandings duties or obligations
between the parties with respect to the subject matter hereof. From and after
the date of this Agreement, upon the request of CER, RMK or HAIE, the other
parties to this Agreement shall execute and deliver such instruments, documents
or other writings as may be reasonably necessary or desirable to confirm and
carry out and to effectuate fully the intent and purposes of this Agreement.

 

 
8.
This Agreement is the result of the joint efforts of CER, RMK and HAIE, and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of the parties and there shall be no construction against any party
based on any presumption of that party's involvement in the drafting thereof.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 

 
RMK Emerging Markets, LLC
       
By:
/s/ Adam M. Roseman
   
Adam M. Roseman
   
Chief Executive Officer
       
Shanghai Hai Lu Kun Lun Hi-Tech Engineering Co., Ltd.
       
By:
/s/ Wu Qinghuan
   
Wu Qinghuan
   
Executive Director and President
       
China Energy Recovery, Inc.
       
By:
/s/ Michael Kurdziel
   
Michael Kurdziel
   
Chief Executive Officer



3

--------------------------------------------------------------------------------

